Exhibit 10.7

 

April 26, 2010

 

 

F. William Capp

c/o Beacon Power Corporation

65 Middlesex Road

Tyngsboro, MA 01879

 

Reference is made to the Performance-Based Restricted Stock Unit Agreement,
dated May 8, 2006 (the “Agreement”), by and between Beacon Power Corporation
(the “Company”) and F. William Capp (the “Executive”).  Capitalized terms used
and not otherwise defined in this letter shall have the meaning given them in
the Agreement.

 

In connection with the transactions contemplated under the Agreement, the
Company and the Executive agree and covenant as follows:

 

1.                                       That none of the conditions to be met
as set forth under Section 1.1(a) of the Agreement (the “Performance Criteria”)
were met for the fiscal year ending December 31, 2009;

 

2.                                       That the Performance Criteria are not
expected to be met for the fiscal year ending December 31, 2010;

 

3.                                       That because the Performance Criteria
have not and will not be met, effective as of the date hereof, the Agreement is
hereby terminated; and

 

4.                                       That upon termination of the Agreement,
the shares of Company common stock reserved for issuance upon conversion of the
RSUs under the Agreement shall be immediately available for future issuance
under the Plan.

 

This letter agreement may be signed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 

BEACON POWER CORPORATION

 

 

 

By:

/s/ James M. Spiezio

 

 

Name: James M. Spiezio

 

 

Title:   Chief Financial Officer

 

 

Agreed and Accepted:

 

 

 

 

 

/s/ F. William Capp

 

F. William Capp

 

 

--------------------------------------------------------------------------------